Citation Nr: 0326384	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  97-18 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
stuttering, right-sided weakness with loss of muscular 
control, and double vision, claimed as due to VA treatment in 
February 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from August 1962 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 RO decision that denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
stuttering, right-sided weakness and loss of muscular 
control, and double vision, claimed as due to VA treatment in 
February 1994.

In January 1999, the RO denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for hypertension, residuals of a 
cerebrovascular accident,  liver laceration, and depression 
with loss of memory.  The veteran filed a notice of 
disagreement, and the RO issued a statement of the case, but 
the veteran did not perfect the appeal by filing a 
substantive appeal.  38 U.S.C.A. § 7105.  That issue is 
therefore not before the Board.


REMAND

In the judgment of the Board, further development of the 
evidence is indicated as part of the duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The veteran alleges that he suffers from additional 
disability involving stuttering, right-sided weakness and 
loss of muscular control, and double vision due to VA 
treatment in February 1994 (such treatment involved surgery 
for a hiatal hernia in February 1994 at the Asheville, North 
Carolina, VA Medical Center (VAMC)).  The record reflects 
some attempts to secure records of that surgery and of 
subsequent treatment, both from the Asheville VAMC and from 
the El Paso, Texas, VAMC, to which the records were 
eventually transferred.  However, the claims folder does not 
include copies of the actual treatment records from the VA 
hospitalization in February 1994 during which the veteran 
underwent surgery.  On remand, to ensure that a complete set 
of records is obtained, the RO should obtain copies of all VA 
treatment records from the relevant VA facilities from 
January 1994 to the present.

Private medical records also reference private medical 
treatment of transient ischemic attacks in May 1993.  One 
private consultation report refers to examination by 
"Greenville Neurological."  On remand, the RO should 
request that the veteran identify by name, address, and dates 
of treatment all non-VA medical providers who treated him 
from 1993 to the present.  The RO should then seek to obtain 
copies of those treatment records.  

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should obtain copies of all 
VA medical records pertaining to 
treatment of the veteran from January 
1994 to the present at the VAMCs in 
Asheville, North Carolina and El Paso, 
Texas, including but not limited to all 
records relating to February 1994 hiatal 
hernia surgery at the Asheville VAMC.  

2.  The RO should request that the 
veteran identify all non-VA medical 
providers who have treated him for the 
claimed conditions during 1993 and since 
then, including more specific 
identifying information for "Greenville 
Neurological" for treatment rendered in 
1993.  The RO should then obtain copies 
of all relevant medical records from all 
identified providers.

3.  Thereafter, the RO should review 
the claim for compensation under 38 
U.S.C.A. § 1151 for stuttering, right-
sided weakness and loss of muscular 
control, and double vision, claimed as 
due to VA medical treatment in February 
1994.  If the claim is denied, the RO 
should issue the veteran and the 
representative a supplemental statement 
of the case, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

During the remand, the veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

